Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FUEL CELL CASE

Examiner: Adam Arciero	S.N. 16/661,231	Art Unit: 1727	March 26, 2021

DETAILED ACTION
  The Application filed on October 23, 2019 has been entered. Claims 1-6 are currently pending and have been fully considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one of the lid portion and the first connection portion is configured to be fractured when an internal pressure of the casing portion is increased to be equal to or higher than a predetermined pressure” and “the cover portion is configured to be attached to the casing portion even after the internal pressure of the casing portion is increased to be equal to or higher than the predetermined pressure, and at least one of the lid portion and the first connection portion is fractured in claim 1. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2002/0187380 A1) in view of Chen et al. (US 2015/0079426 A1).
As to Claim 1, Tanaka et al. discloses a fuel cell comprising: a casing portion 210 having a space for accommodating a fuel cell stack and comprising a through hole 224 that communicates between the space and the outside of the casing portion; and a lid portion 326 that is attached to an outer surface of the casing portion by a first connection portion (adhesive) 328 and is configured to fracture at a predetermined 
However, Chen et al. teaches of a safety pressure valve for a battery pack that comprises a lid portion (pressure plate) 50 that fractures at a predetermined pressure and a cover portion 60 (mesh cover) that does not fracture at the predetermined pressure and allows only gases to pass through the mesh cover (Abstract, Fig. 2).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the pressure release valve of Tanaka et al. to comprise a mesh cover portion because Chen et al. teaches that the pressure can be relieved and only gases can pass through the mesh cover (Abstract).  The teachings of Chen are analogous to the teachings of Tanaka given that both inventions focus on relieving pressure within a container of an electrical device.
As to Claim 2, Tanaka et al. discloses wherein the lid portion 326 can be connected with a first and second connection member that are different from each other (seal and bolts) (paragraph [0073]). 
As to Claim 3, Chen et al. teaches wherein the cover portion 60 comprises a portion 602,604 with higher rigidity than the top portion 606 because the holes 608 will weaken the top portion (Fig. 3 and paragraph [0054]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the pressure release valve of Tanaka et al. to comprise the claimed cover portion because Chen et al. teaches that the pressure can be relieved and only gases can pass through the mesh cover (Abstract).  The teachings of Chen are analogous to the teachings of 
As to Claim 5, Chen teaches of a cover portion 60 attached to the lid portion 50 and the outer casing portion such that there is no pressure applied to the lid portion (Fig. 6).
As to Claim 6, modified Tanaka teaches wherein the cover portion is separate from the lid portion, as discussed above in the rejections.  In addition, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04, IV, A.  At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the cover portion of modified Tanaka to read on the claimed distance from the casing portion because Chen teaches that the pressure can be relieved and only gases can pass through the mesh cover (Abstract).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2002/0187380 A1; herein referred to as Tanaka ’380) in view of Chen et al. (US 2015/0079426 A1) as applied to claims 1-3 and 5-6 above and in further view of Tanaka (US 2007/0259254 A1; herein referred to has Tanaka ‘254).
As to Claim 4, Tanaka discloses wherein the first connection portion is an adhesive (paragraph [0069]).  Modified Tanaka ‘380 does not specifically disclose wherein the lid portion is made of a resin.
However, Tanaka ‘254 teaches of a fuel cell comprising a depressurizing valve 34 made of a resin (paragraph [0036]).  At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the lid portion of Tanaka ‘380 to comprise a resin valve because Tanaka ‘254 teaches that unintentional ignition of hydrogen in the casing can be prevented (paragraph [0037]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM A ARCIERO/Examiner, Art Unit 1727